Case: 19-2431    Document: 29     Page: 1   Filed: 07/07/2020




         NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 PATRICIA A. ROBERT,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2019-2431
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-4648, Judge Amanda L. Mere-
 dith.
                 ______________________

                   Decided: July 7, 2020
                  ______________________

    PATRICIA A. ROBERT, Killeen, TX, pro se.

      STEPHANIE FLEMING, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JOSEPH H. HUNT, MARTIN F. HOCKEY, JR., ROBERT EDWARD
 KIRSCHMAN, JR.; CHRISTINA LYNN GREGG, Y. KEN LEE, Of-
 fice of General Counsel, United States Department of Vet-
 erans Affairs, Washington, DC.
Case: 19-2431    Document: 29      Page: 2    Filed: 07/07/2020




 2                                           ROBERT   v. WILKIE



                     ______________________

  Before NEWMAN, LOURIE, and O’MALLEY, Circuit Judges.
 PER CURIAM.
     Appellant Patricia A. Robert is the surviving spouse of
 Veteran Freddie L. Robert, who served in the United States
 Army from August 1977 to March 1997. His service in-
 cluded service in Southwest Asia during the Persian Gulf
 War. He died on February 10, 2008, six days after he un-
 derwent a cardiac catheterization examination. The issue
 is whether there is service-connection to the cause of death.
     Mrs. Robert applied for dependency and indemnity
 compensation benefits, provided in 38 U.S.C. § 1310. After
 several years of proceedings, the Board of Veterans Ap-
 peals held that service connection with Mr. Robert’s cause
 of death had not been established; the Court of Appeals for
 Veterans Claims affirmed in part and remanded in part. 1
     The Veterans Court sustained the Board’s determina-
 tion that Mr. Robert had not been shown to have developed
 hypertension while in service, and that service-connection
 on this basis was not established. Mrs. Robert asks us to
 review this finding, and sets forth the factual premises.
 However, our jurisdiction does not authorize review of fac-
 tual questions except when there are constitutional as-
 pects. 38 U.S.C. § 7292(d)(2). Since this factual question
 and the probative value of various medical diagnoses are
 the only questions, the appeal is not within our jurisdic-
 tion.
     We take note that in response to Mrs. Robert’s argu-
 ment concerning the veteran’s exposure to burn pits during
 his tours of duty, the Secretary requested remand to the



     1  Robert v. Wilkie, No. 18-4648, 2019 WL 3771809
 (Vet App. Aug. 12, 2019) (“Vet. Ct. Op.”).
Case: 19-2431         Document: 29   Page: 3   Filed: 07/07/2020




 ROBERT   v. WILKIE                                           3



 Board, to assure that the VA had met its duty to assist.
 The Veterans Court remanded this issue, authorizing the
 Board to obtain additional evidence and argument. Vet.
 Ct. Op. at *4. Although Mrs. Robert asks us to consider the
 effect of burn pit exposure, that issue is not yet properly
 before us.
     The appeal presents only factual questions, and is not
 within our appellate jurisdiction. 2
                           DISMISSED
     No costs.




     2    It appears that the entirety of this appeal is not yet
 ripe for our review, given the order of remand from the Vet-
 erans Court. Because we dismiss the non-remanded por-
 tion of the appeal for lack of jurisdiction, however, the
 result is the same.